Citation Nr: 1031107	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to a temporary total disability rating based on 
convalescence for a right total hip arthroplasty performed in 
July 2002.
10.  Entitlement to service connection for a left leg disability.

11.  Entitlement to service connection for residuals of a head 
injury, to exclude headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from August 1971 to 
September 1974.  He also had various periods of active duty for 
training in the Army National Guard during the period from 
February 1975 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  

In March 2008, the Veteran appeared at the Houston RO and 
testified at a hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is associated with the claims file.
In April 2008 the Board remanded the Veteran's claims, including 
claims for service connection for nerve damage to the right arm 
and for headaches, for additional development, which included a 
VA examination that is adequate.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Following the Board's remand, the RO granted 
service connection for ulnar neuropathy of the right (dominant 
arm) and mixed headaches, with vascular and tension features, 
effective March 19, 2002.  Therefore, because the Veteran was 
granted the full benefit he sought, his claims of service 
connection for nerve damage to the right arm and for headaches 
are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Furthermore, assigning multiple ratings for the Veteran's 
headaches disability based on the same symptoms or 
manifestations, regardless of the cause of the headaches, would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.   
 
The issues have been re characterized to better comport to the 
evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that any current cervical spine disability is related to 
service.

2.  A preponderance of the competent evidence is against a 
finding that any current lumbar spine disability is related to 
service.  

3.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a left shoulder 
disability.

4.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a right shoulder 
disability.

5.  A preponderance of the competent evidence is against a 
finding that any current left knee disability is related to 
service.  

6.  A preponderance of the competent evidence is against a 
finding that any current right knee disability is related to 
service.  

7.  A preponderance of the competent evidence is against a 
finding that any current left hip disability is related to 
service.  

8.  A preponderance of the competent evidence is against a 
finding that any current right hip disability is related to 
service.  

9.  The Veteran underwent surgery for a right hip condition in 
July 2002, but he is not service connected for a right hip 
disability.  

10.  A preponderance of the competent evidence is against a 
finding that any current left leg disability is related to 
service.

11.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has residuals of a head 
injury, to exclude headaches.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

2.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

3.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

4.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

5.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

6.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

7.  The criteria for service connection for a left hip disability 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

8.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

9.  The criteria for the assignment of a temporary total 
disability rating for a service-connected right hip disability 
for surgery in July 2002 have not been met.  38 C.F.R. §§ 4.29, 
4.30 (2009).

10.  The criteria for service connection for a left leg 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

11.  The criteria for service connection for  residuals of a head 
injury, to exclude headaches, have not been met.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letters dated in March 2002, April 2002, and August 2002, and 
post- adjudication notice by letters dated in August 2003, August 
2007, May 2008, and July 2008.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim, and; Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence.

No new disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown 4 Vet. App. 
384, 393 (1993).

Concerning the claim of entitlement to a temporary total 
disability rating based on convalescence for a right total hip 
arthroplasty performed in July 2002, there is no legal basis upon 
which this benefit may be awarded and the appellant's claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
provisions of VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

A medical examination was not provided regarding the nature or 
etiology of the claimed residuals of a head injury disability.  
VA's duty to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent evidence indicating that there are current residuals of 
a head injury disability.   See McLendon v. Nicholson, 20 Vet. 
App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c).

A medical examination was not provided regarding the nature or 
etiology of the claimed left leg disability.  VA's duty to assist 
doctrine does not require that the Veteran be afforded a medical 
examination, however, because there is no competent evidence 
indicating an association between any in-service injury, 
exposure, or event, and a current left leg disability.  See 
McLendon, 20 Vet. App. at, 82-83; Charles, 16 Vet. App. at 370; 
38 C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations as to the nature and etiology of his claimed 
cervical spine, lumbar spine, bilateral knee, bilateral shoulder, 
and bilateral hip disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection Claims 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

 Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 
 
A.  Cervical Spine, Lumbar Spine, Bilateral Knee, and Bilateral 
Hip Disabilities 

The Veteran seeks service connection for cervical spine, lumbar 
spine, bilateral knee, and bilateral hip disabilities.  He claims 
that prior to entering service he was in very good health and 
that now he suffers from pain in various parts of his body.  The 
Veteran also claims that he had a military vehicle roll over on 
him in service and he was under it for approximately 15 minutes.  
His helmet and head hit the ground.  The Veteran contends that 
this accident caused his numerous medical conditions.  The 
Veteran's employer submitted a letter noting that the Veteran 
served 35 years in the military and sustained injuries to his 
hips, knees, and shoulder.  

The competent evidence of record indicates that the Veteran 
currently has cervical spine, lumbar spine, bilateral knee, and 
bilateral hip disabilities.  

Regarding his claimed cervical and lumbar spine disabiities, an 
April 2002 VA treatment record notes that the Veteran was given 
an assessment of low back pain secondary to difference in leg 
length.  The treating physician noted that the Veteran had 
chronic shortening of the left leg.  VA treatment records dated 
in January 2004 note that the Veteran was given an impression of 
degenerative thoracic spine with mild scoliosis and that he 
complained of chronic neck pain.  December 2006 VA treatment 
records note that the Veteran has low back pain, likely from leg 
length inequality.  An August 2008 VA examination report notes 
assessments of mild degenerative joint disease (DJD) of the 
cervical and lumbar spines.

Regarding his claimed bilateral knee and hip disabilities, March 
1999 VA treatment records indicate that the Veteran reported left 
hip pain for 3-4 months. No trauma was indicated.  An impression 
of osteoarthritis was given.  

A March 2002 VA treatment record notes that the Veteran was given 
an impression of mild bilateral knee degenerative changes; 
osteoporosis; otherwise essentially unremarkable knee 
examinations.  

July 2002 VA treatment records indicate that the Veteran 
underwent a total right hip arthroplasty.  Another  July 2002 VA 
treatment record notes that the Veteran was given a diagnosis of 
bilateral hip avascular necrosis.  

An August 2008 VA examination report notes assessments of minimal 
DJD of the left and right knees, hip replacement of the right 
hip, and severe aseptic necrosis of the left hip.  

STRs dated in May 1974 note that the Veteran hurt his left knee 
playing football.  Examination revealed some swelling and 
effusion.  The Veteran's September 1974 separation examination 
notes that clinical evaluation revealed that his feet, lower 
extremities, and spine, other musculoskeletal were normal.  

STRs dated in June 1986 note that the Veteran was involved in a 
motor vehicle accident (MVA) while on a night drive.  The vehicle 
was taking a slow turn and fell into a ditch causing the jeep to 
turn over on its side.  The Veteran complained of a painful neck, 
left shoulder, and wrist, and a slight headache.  The treating 
clinician noted that the Veteran had a soft tissue injury to the 
left trapezius and a contusion strain of the left shoulder and 
wrist.  

An October 2003 line of duty investigation document from the 
Department of the Army and June 2006 statement of medical 
examination and duty status indicate that the Veteran was 
participating in active duty for training (ACDUTRA) at the time 
of his June 1986 MVA.  Active service includes any period of 
ACDUTRA during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the Veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

As the Veteran has current cervical spine, lumbar spine, 
bilateral knee, and bilateral hip disabilities and was involved 
in a MVA accident and had a left knee injury during active 
service, the determinative issue is whether these are related to 
his service.

An April 2002 VA treatment record notes that the Veteran has 
chronic shortening of the left leg, and that his hip and low back 
pain are likely secondary to difference in left length.  

A March 2008 VA treatment record reflects that the Veteran 
reported suffering  a jeep rollover during active service. He was 
pinned under the jeep, and this hurt both hips and his right 
shoulder.  The treating physician's assistant (PA) also noted 
that the Veteran complained of right arm numbness down to the 
fingertips for a long time.  By history the Veteran did not 
report any problems with his hips or right shoulder/arm prior to 
military service and the above mentioned jeep rollover incident.  
The PA stated that, based on the above history, these current 
medical conditions are related to the jeep rollover that occurred 
during the Veteran's active duty service.  

A VA examination was conducted in August 2008.  The examiner 
discussed the medical evidence of record.   The examiner 
discussed the Veteran's STRs and post service medical records in 
detail.  The examiner noted that the Veteran was diagnosed with a 
contusion of the patella of his left knee in May 1974, following 
a football injury.  The examiner also noted that the Veteran was 
involved in a MVA in June 1986 and it was termed a slow rollover.  
He complained of left neck pain and left shoulder pain.  The 
examination was totally normal and a x-ray was not even taken.  
He was diagnosed with soft tissue injury and sent back to duty.  
There was no follow up and no residuals.  It was indicated that 
in March 2008 the Veteran told a primary care provider at a VA 
hospital that he was pinned underneath the vehicle after the 
rollover.  The examiner noted there was absolutely no indication 
in the medical records that this ever happened.  Following 
physical examination, the examiner opined that in reviewing the 
medical records it is obvious that the Veteran was not pinned 
underneath the jeep in the MVA.  The Board notes the author of 
the March 2008 medical opinion did not have this information to 
review when she made her opinion as far as service connection is 
concerned.  The examiner noted in 1974, the Veteran had a minor 
left knee contusion with absolutely no residuals.  The Veteran 
had no neck problems other than minor DDD, which was less than 
expected given his age.  There was no indication of trauma to the 
Veteran's hips in the March 1986 MVA.  The Veteran also had 
equally bilateral necrosis, which his more common for an 
idiopathic osteonecrosis rather than due to trauma.  It was 
indicated this condition was more common among African-Americans 
than other races.  His other joints showed no indication of 
pathological changes, other than normal aging.  There was 
absolutely no evidence to indicate that the rollover accident 
that he reportedly had in 1986 contributed to his avascular 
necrosis of the bilateral hips.  The examiner opined that it was 
his opinion that the Veteran's cervical spine, lumbar spine, 
bilateral knee, and bilateral hip disabilities are not connected 
to his military service.  

Regarding the March 2008 VA treatment record noting that the 
Veteran's current medical conditions are related to the jeep 
rollover that occurred during the Veteran's active duty military 
service, the Board notes that a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  This medical 
opinion lacks a rationale for its conclusion.  Furthermore, the 
June 1986 treatment record does not note that the Veteran was 
pinned underneath the jeep and indicates that he made no 
complaints regarding his hips.  The Veteran's self-reported and 
unsubstantiated history was transcribed in the post-service March 
2008 VA treatment record.  See LeShore v. Brown, 8 Vet App. 406, 
409 (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health care 
professional); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual premise 
is not probative).  Thus, the Board finds that the March 2008 VA 
treatment record is not competent medical evidence and assigns 
diminished probative weight to it.  Also the opinion was 
expressed by a physician's assistant and would not have as much 
probative value as one expressed by a trained physician who 
reviewed the entire evidence of record. 



The Veteran genuinely may believe that his cervical spine, lumbar 
spine, bilateral knee, and bilateral hip disabilities are related 
to service.  However, as a layperson lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of the claimed 
disabilities and his views are of no probative value.  His 
assertions are outweighed by the competent medical evidence of 
record, particularly the August 2008 VA examination report.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  A competent medical 
expert makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the claimed cervical 
spine, lumbar spine, bilateral knee, and bilateral hip 
disabilities; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

B.  Bilateral Shoulder and Residual of Head Injury Disabilities

The Veteran seeks service connection for a bilateral shoulder 
disability and residuals of a head injury, to exclude headaches.  
He claims that he suffers with headaches and pain all over his 
body.  

The record does not show a current diagnosis related to either of 
the Veteran's shoulders or any residuals of a head injury.  

A March 2008 VA physician assistant's opinion notes that the 
Veteran reported  hurting his right shoulder in a MVA during 
service and expressed the opinion that, based on the Veteran's 
reported history, his current medical condition was related to 
the jeep rollover.  

An August 2008 VA examination report conducted to evaluate the 
Veteran's right and left shoulder notes that the Veteran has 
difficulty with range of motion and pain in his shoulders.  The 
examiner noted that the Veteran will only flex and abduct his 
bilateral shoulders to 100 degrees and uses his strength to 
prevent the examiner from flexing or abducting his shoulders 
further; he has absolutely no limitation of range of motion.  
Medical imaging of the Veteran's shoulder was conducted.  The 
examiner provided an assessment of normal right and left 
shoulders.   

An August 2008 VA examination report notes that the Veteran 
reportedly hit his head and lost consciousness for 15-20 minutes, 
and developed headaches following the June 1986 MVA during 
service.  The examiner noted a review of the Veteran's claim 
file.  Following physical and neurologic examinations, the 
Veteran was diagnosed with mixed headaches that have vascular and 
tension features.  No other diagnoses were provided.   

A thorough review of the Veteran's claim file does not indicate 
any other diagnoses related to either of the Veteran's shoulders 
or any residuals of a head injury aside from headaches (now 
service connected).  

June 1986 STRs do indicate that the Veteran complained of left 
shoulder pain and a slight headache and was given an assessment 
of strain/contusion, and a January 1981 STR indicates that the 
Veteran sustained a muscle injury to his left shoulder during ski 
training.  

Regardless of whether the Veteran had shoulder injuries or pain 
during service, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service is 
not enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinkski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
also satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at the 
time of the claim's adjudication).

Furthermore, pain or decreased range of motion alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285.

The Board points out that the March 2008 VA physician assistant's 
opinion does not note what diagnosed "medical condition" is 
related to the 1986 jeep rollover.  Thus, this evidence does not 
constitute competent or probative evidence concerning whether the 
Veteran has a current right or left shoulder disability.  
The Veteran genuinely may believe that he currently has right and 
left shoulder disabilities and residuals of a head injury aside 
from his service connected headaches.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis his claimed disabilities and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
competent medical evidence of record, which does not show that 
the Veteran currently has a bilateral shoulder or residuals of a 
head injury, excluding headaches, disability.  See Jandreau, 492 
F.3d at 1372.  

The preponderance of the evidence is against the claimed 
bilateral shoulder disability and residuals of a head injury, to 
exclude headaches; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

C.  Left Leg Disability

The Veteran seeks service connection for a left leg disability.    

As discussed above, the Veteran is not service connected for left 
hip or knee disabilities, and the Board will not further discuss 
those regions of the Veteran's left leg in the following 
discussion of his claimed left leg disability.  

The Veteran currently has a left leg disability.  An April 2002 
VA treatment record notes that the Veteran has chronic shortening 
of the left leg.  An August 2002 VA treatment record notes that 
the Veteran had complains of numbness to the left toes and 
plantar surface which started after he a had a right total hip 
arthroplasty.  The treating clinician noted that the Veteran was 
given a diagnosis of bilateral peroneal neuropathy most likely 
due to pre-operative position related to nerve compression 
injury.  A November 2003 VA treatment record referred to 
osteoarthritis of the left ankle.  

The Veteran's September 1974 separation examination notes that 
clinical evaluation revealed that his feet, lower extremities, 
and spine, other musculoskeletal, were normal.  STRs dated in 
June 1986 note that the Veteran was involved in a MVA while on a 
night drive.  The Veteran complained of a painful neck and left 
shoulder and wrist and a slight headache.  The treating clinician 
noted that the Veteran had a soft tissue injury to the left 
trapezius and a contusion strain of the left shoulder and wrist.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of any left leg disability is 
more than 10 years after the Veteran was discharged from active 
service and when his MVA occurred.  The passage of more than 10 
years before any evidence of a disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309. See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran genuinely may believe that his current left leg 
disability is related to service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of  his claimed disability and his views are of limited 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
competent medical evidence of record, which shows that the 
Veteran did not develop a left leg disability for many years 
after service.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claimed left leg 
disability; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.
III.  Temporary Total Evaluation for Right Hip Surgery

The Veteran seeks temporary total disability evaluations for 
hospital care, convalescence, and homecare following surgery and 
hospitalization for his right hip in July 2002.  

As discussed above, the Veteran is not service connected for a 
right hip disability.  

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required VA 
hospital treatment for a period in excess of 21 days.  See 38 
C.F.R. § 4.29.

A total disability rating (100 percent) will also be assigned 
without regard to other provisions of the rating schedule when it 
is established by report at hospital discharge or outpatient 
release that entitlement is warranted.  Total ratings will be 
assigned under this section if treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited), or; (3) 
Immobilization by cast, without surgery, of one major joint or 
more.  38 C.F.R. § 4.30.

A July 2002 VA treatment record notes that the Veteran underwent 
a right total hip arthroplasty.  However, because the Veteran is 
not service connected for a right hip disability, entitlement to 
temporary total disability ratings under 38 C.F.R. § 4.29 and 38 
C.F.R. § 4.30 is not warranted as the Veteran does not meet an 
essential legal requirement under the governing regulation.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when 
the law is dispositive of the claim, then the claim must, as a 
matter of law, be denied because of the absence of legal merit or 
lack of entitlement under the law).

ORDER

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to service connection for a left shoulder disability 
is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to a temporary total disability rating based on 
convalescence for a right total hip arthroplasty performed in 
July 2002 is denied.

Entitlement to service connection for a left leg disability is 
denied.

Entitlement to service connection for residuals of a head injury, 
to exclude headaches is denied.




____________________________________________
ROBERT E.. O'BRIEN
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


